865 F.2d 256
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.R. Paul CARROLL, Plaintiff-Appellant,v.Jack CHIVATERO, Dist. Dir. IRS, Melanie Wildenthaler,Revenue Officer, Defendants-Appellees.
No. 88-3816.
United States Court of Appeals, Sixth Circuit.
Dec. 19, 1988.

1
Before BOYCE MARTIN, Jr., and NATHANIEL R. JONES, Circuit Judges;  and JOHN FEIKENS, Senior District Judge.*

ORDER

2
This matter is before the court upon consideration of defendants' motion to dismiss the appeal for lack of jurisdiction.  Plaintiff has not yet filed a response.


3
Plaintiff filed a complaint seeking monetary damages, injunctive relief and a declaratory judgment in the District Court for the Northern District of Ohio.  As the basis of his cause of action, he alleged that defendants had improperly obtained the garnishment of his wages in order to collect funds which he owed due to his failure to pay income taxes.  Pending the final disposition of his claim, plaintiff sought a temporary restraining order to prevent the further garnishment of his wages.  After an informal, in-chambers hearing, however, the district court determined that such relief was unwarranted and summarily denied the motion for a temporary restraining order.  Plaintiff thereafter filed this appeal.


4
Defendants now move for the dismissal of the appeal for want of jurisdiction.  Upon review of the record, the court has concluded that the motion should be granted as an order denying a temporary restraining order is not final and appealable and therefore is not susceptible to appellate review.  Leslie v. Penn Central Railroad Co., 410 F.2d 750, 751 (6th Cir.1969) (per curiam).


5
Accordingly, it is ORDERED that the motion to dismiss the appeal for want of jurisdiction is hereby granted.



*
 The Honorable John Feikens, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation